Citation Nr: 0609762	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of right shoulder impingement syndrome, 
evaluated as 10 percent disabling from March 17, 1999.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 10, 1984, to 
January 11, 1994; he had 4 months and 1 day of active service 
prior to September 10, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of the original 
award of service connection for right shoulder impingement 
syndrome.  


FINDINGS OF FACT

1.  The veteran's right shoulder impingement syndrome 
disability is manifested by nearly normal range of motion, 
with slightly painful motion in the last 10 to 20 degrees of 
forward flexion and abduction, and some functional loss due 
to fatigue. 

2.  The veteran's service-connected disabilities are not of 
such severity that they combine to preclude substantially 
gainful employment. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right shoulder impingement syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5201, 5203 (2005).

2.  The criteria for an award of TDIU have been not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Facts

The veteran contends that the 10 percent evaluation awarded 
when he was service-connected for right shoulder impingement 
syndrome does not reflect the degree of disability suffered.  
The veteran also contends the all of his service-connected 
disabilities combine to render him unemployable.  

The veteran has been afforded three VA examinations in 
connection with his right shoulder disability claim, as well 
as treatment by VA and private medical care providers.  At a 
December 1999 examination, the veteran reported that his 
right shoulder pain came and went, but had worsened in the 
preceding six months.  Pain, when present, was said to last 
from four to six hours.  There was no evidence of any 
shooting pains radiating to the right arm, or vice versa.  
There was no numbness or tingling in the thumb, fingers, or 
arm.  On examination, the right arm deep tendon reflexes were 
present and symmetrical, and vascularity and muscle tone were 
within normal limits.  Range of motion exercises showed 
forward flexion to 180 degrees and abduction to 170 degrees.  
Both external and internal rotation were to 80 degrees, which 
the examiner noted was within normal limits.  The examiner 
noted that, whenever the veteran's right shoulder pain came 
on, he seemed to show a little weakness in the right 
shoulder, but the examiner did not discover any neuromuscular 
deficits.  There was no subluxation and no dislocation noted.  
The examiner's diagnosis was chronic recurrent right shoulder 
subacromial bursitis and possible impingement syndrome; 
functional impairment was moderate to "moderately 
significant."  X-rays of the right shoulder taken in March 
and December 1999 showed no joint abnormality.  The 
radiologist's impression on both occasions was that the 
veteran's right shoulder was normal.  

Private medical records from the veteran's treating 
physician, R. McA., M.D., contain a report of x-rays taken in 
May 2001, which also showed no abnormalities, and which also 
reported the veteran's right shoulder as normal.  In a 
treatment report dated in August 2001, Dr. McA. noted that 
the veteran had full range of motion about the right 
shoulder.  The veteran reportedly had a mildly positive 
apprehension and relocation test, and a mildly positive 
O'Brien's test.  The examiner noted that he could actually 
feel the shoulder sublux a bit.  

The report of a May 2001 MRI of the right shoulder conducted 
at the East Alabama Medical Center shows that the bones were 
normal in signal intensity and alignment, with no evidence of 
fracture, subluxation, or dislocation.  There was no evidence 
of rotator cuff tear or tendinopathy.  Tendons were normal in 
appearance.  There was no evidence of muscle tear or soft 
tissue mass.  The MRI revealed a small inferior 
acromioclavicular osteophyte with very slight impression onto 
supraspinatus muscle body, and very slight narrowing of the 
rotator interval and the acromiohumeral spacing.  The 
radiologist's impression was slight compression and mass 
effect onto the supraspinatus muscle body, which may be 
associated with a clinical diagnosis of a shoulder 
impingement syndrome.  No internal derangement was otherwise 
identified.  A January 2000 MRI conducted at the VA Medical 
Center (VAMC) in Montgomery, Alabama revealed mild to 
moderate AC hypertrophy causing impingement on the rotator 
cuff.  

At a VA examination dated in November 2001, the veteran 
complained of pain on raising the right arm, that the 
shoulder locked up at night, and often popped out.  The 
veteran reported no episodes of dislocation or recurrent 
subluxation.  On examination, the examiner noted what he 
termed good active and passive range of motion.  Flexion was 
reported to 160 degrees, abduction to 100 degrees, internal 
rotation to 70 degrees, and external rotation to 65 degrees.  
The veteran reported minimal to moderate functional loss due 
to pain.  There was no objective evidence of painful motion, 
edema, effusion, instability, or weakness.  X-ray examination 
of the right shoulder revealed no bone or joint abnormality.  
The examiner's diagnosis was chronic right shoulder pain with 
minimal to moderate functional loss due to pain; right 
shoulder impingement syndrome.  

A treatment note by Dr. McA. dated in February 2002 noted 
that the veteran had full range of motion of the right 
shoulder, but had a palpable click on external rotation of 
the arm in the abducted position.  Dr. McA. also reported a 
positive O'Brien's test and apprehension relocation test.  
The following day, the veteran underwent a right shoulder 
capsular shift with arthroscopic debridement at the East 
Alabama Medical Center.  A treatment note dated 10 days after 
the surgery reported that the veteran felt a pop in the 
shoulder.  Physical examination showed that the veteran was 
about where he was expected to be at this stage.  

The veteran underwent another VA examination of the right 
shoulder in August 2005.  He reported that his right shoulder 
sometimes locked up, and that, after a day of work, he had 
pain described as 10 on a scale of one to 10, which lasted 
for about 45 minutes to an hour, and then gradually subsided.  
The veteran also reported that a combination of his feet and 
right shoulder problems affected his daily activities, and 
that he was unable to lift heavy objects or to hold his right 
shoulder above the level of the head for a long period of 
time because of increased fatigue and lack of endurance.  He 
also reported an inability to stand for long periods of time, 
and an inability to run because of feet and knee problems.  
The veteran reported that he had missed about 125 days of 
work in the past year, mostly because of his feet, knee, and 
shoulder problems.  He reported that his problems related 
mostly to his right shoulder, and that he noticed the 
shoulder pain about two to three times per week.  

On examination, the examiner noted the veteran's posture and 
gait were normal.  He was not using any walking aids, braces, 
or shoe inserts.  Range of motion exercises of the right 
shoulder revealed full range of motion in all planes, with 
the last 10 to 20 degrees of forward flexion and abduction 
noted to be slightly painful.  The examiner noted that the 
veteran reported having difficulty doing repetitive movement 
and lack of endurance with excessive use of the right 
shoulder.  The most recent x-rays of the right shoulder, 
taken in March 2004, were reported as normal.  The examiner's 
diagnosis was status-post right shoulder surgery for 
instability; functional impairment at rest was nil; joint 
function was additionally limited by pain, fatigue, and 
weakness secondary to repetitive use and flare-ups, and 
functional loss was estimated as moderate with repetitive use 
and flare-ups.  The examiner assessed that the limiting 
factor was fatigue and lack of endurance, secondary to 
repetitive use.  

The examiner was asked to render a medical opinion as to 
whether it is at least as likely as not that the veteran's 
combined service-connected disabilities combine to render him 
unable to obtain or maintain substantially gainful 
employment.  The examiner opined that the veteran could not 
be gainfully employed for any physical employment, but he 
that he may be able to be gainfully employed doing a 
sedentary kind of occupation if he has the necessary 
education and qualifications.  

The record shows that the veteran is service connected for 
kidney stones, rated as 30 percent disabling; bilateral pes 
planus with tylomas and forefoot varus deformity, rated as 30 
percent disabling; status-post left ankle fracture, rated as 
20 percent disabling; chronic low back pain, rated as 10 
percent disabling; right shoulder impingement syndrome, rated 
as 10 percent disabling; and status-post right foot fracture, 
rated as non-compensable (zero percent) disabling.  While 
those disabilities numerically add up to 100 percent, VA 
regulations require that multiple disabilities be assessed in 
combination through the use of a Combined Ratings Table.  38 
C.F.R. §  4.25.  Utilizing the Combined Ratings Table, the 
combined level of the veteran's multiple disabilities is 
determined to be 70 percent.  Id.  

The veteran contends that he should be found to be 
permanently unemployable due to the combined effects of his 
service-connected disabilities.  As noted, he told his August 
2005 VA examiner that he had missed 125 days of work due to 
his disabilities, which included knee disabilities for which 
he is not service connected.  In testimony at two hearings 
before the undersigned Veterans Law Judge, and in several 
written statements, the veteran has asserted that the 
combination of work missed due directly to his service-
connected disabilities, and to days missed due to having to 
keep medical appointments, put him in fear of losing his 
current full-time job.  In its March 2004 deferral of the 
veteran's TDIU claim, the Board noted that, while the veteran 
claimed to be having difficulty finding and/or keeping 
employment since he filed his original service connection 
claim in 1994, the evidence of record showed that he was 
nevertheless currently employed full-time, had been employed, 
and had had a period of vocational training, which he said he 
could not complete because he missed too many classes due to 
doctors' appointments.  The Board noted that the veteran had 
not submitted any evidence of missing work due to his 
service-connected disabilities other than his several lay 
statements and his testimony.  

In March 2004 correspondence from VA, he was told that a 
veteran may be considered as unemployable upon termination of 
employment which was provided on account of disability, or in 
which special consideration was given on account of the same, 
when it is satisfactorily shown that he or she is unable to 
secure employment.  In follow-up correspondence dated in 
November 2004, the veteran was informed that, in order to 
support his claim for a total disability rating based on 
individual unemployability, the evidence must show that his 
service-connected disability or disabilities are sufficient 
to prevent him from performing the mental and/or physical 
tasks required to get or keep substantially gainful 
employment, and that he must also meet certain disability 
percentage requirements specified in VA regulations.  The RO 
received a written statement from the veteran in August 2005 
averring that his medical condition was declining, and that 
he was not able to use his right shoulder.  The veteran did 
not submit any evidence to substantiate his statements and 
testimony that he had missed substantial amounts of work due 
to his service-connected disabilities. 

In response to the RO's September 2005 supplemental statement 
of the case (SSOC), the veteran, in a handwritten statement 
dated in October 2005, recounted his in-service experiences 
as regards his disabilities.  The veteran noted that he had 
been discharged from a job in maintenance in 2000 due to his 
disabilities.  He took issue with the VA examiner's 
contention, echoed by the RO in its September 2005 SSOC, 
that, while unsuited for physical labor, he could do 
sedentary work.  He noted that he had tried to get other jobs 
in other fields, but that no one would hire him.  In this 
regard, the veteran averred that he had submitted at least 
300 job applications.  He noted that he was still employed as 
a maintenance supervisor, but that that work involved 
climbing ladders and doing hands-on maintenance work himself.  
He noted that he could not sit too long because of his back; 
he could not stand or walk too long because of his feet, 
knees, and back; and he could not reach or lift because of 
his shoulder and back.  He also noted that he had a BSBA 
degree from Auburn University.  

II.  Analysis

A.  Shoulder

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted, the Court has indicated that a distinction must be 
made between a veteran's dissatisfaction with an initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
Fenderson, supra.  Analysis of this issue therefore requires 
consideration of the rating to be assigned effective from the 
date of award of service connection--in this case, March 17, 
1999, the date of receipt of the veteran's claim.

When, as here, a specific disability is not listed in the 
Rating Schedule, rating is done by analogy to a disability 
that is listed in the Rating Schedule.  38 C.F.R. § 4.20 
(2005).  The veteran's right shoulder impingement syndrome 
has been rated by analogy to Diagnostic Code 5203, impairment 
of the clavicle or scapula.  Under Diagnostic Code 5203, a 10 
percent award is for application where there is malunion of 
the clavicle or scapula, or nonunion of either without loose 
movement.  A 20 percent evaluation is for application where 
there is nonunion of the clavicle or scapula with loose 
movement, or where there is dislocation of the clavicle or 
scapula.  38 C.F.R. §  4.71a, Diagnostic Code 5203.  

The Board notes that the results of the veteran's multiple 
examinations of the right shoulder have all shown essentially 
normal range of motion of the right shoulder, with pain 
evidence only at the extremes of the ranges.  The August 2005 
examiner found that range of motion exercises of the right 
shoulder revealed full range of motion in all planes, with 
the last 10 to 20 degrees of forward flexion and abduction 
noted to be slightly painful.  The examiner noted that the 
veteran reported having difficulty doing repetitive movement 
and lack of endurance with excessive use of the right 
shoulder.  All of the x-rays and MRIs of the right shoulder, 
including the most recent, taken in March 2004, were reported 
as normal.  

Based on the evidence of record, the Board finds no basis on 
which to award a higher evaluation for the veteran's right 
shoulder impingement syndrome.  Under the rating criteria 
used to evaluate this disability, a higher, 20 percent, 
evaluation would require either nonunion of the clavicle or 
scapula with loose movement, or dislocation of the clavicle 
or scapula.  Neither of these is shown by the evidence of 
record, and a higher evaluation is thus not warranted.  

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating.  The only other 
diagnostic codes available for rating the shoulder and arm 
are Diagnostic Codes 5200 through 5202.  Any evaluation under 
Diagnostic Code 5200 requires ankylosis of the scapulohumeral 
articulation, which is not shown by the evidence of record.  
A higher evaluation under Diagnostic Code 5201 requires 
limitation of motion of the arm to the shoulder level, to 
midway between the side and shoulder level, or to 25 degrees 
from the side.  The record contains no evidence of any such 
limitation of motion.  All of the examinations of record have 
shown that the veteran could raise his right arm to above 
shoulder level.  Most recently, he was shown to be able to 
raise it to about 70 degrees above the shoulder before it 
became "slightly painful."  A rating under Diagnostic Code 
5302 is not warranted because that code relates to 
disabilities of the humerus, which are not shown.  

In sum, the evidence of record shows that the veteran's right 
shoulder impingement syndrome disability picture more nearly 
approximates the criteria required for the 10 percent rating 
currently assigned, and that a higher rating is not 
warranted.  Even with consideration of pain and functional 
losses due to repetitive use, it does not appear from the 
record that his impingement syndrome is more severe than 
"moderately" disabling.  Given the range of motion as noted 
above, the Board finds that the 10 percent rating 
contemplates the functional losses.  In other words, to 
attain a higher rating, his limitation of motion would need 
to be almost half of what was demonstrated on examination in 
terms of raising the arm.  The descriptions by examiners of 
"moderate" debility do not appear to equate to such a 
dramatic loss of motion beyond what was shown clinically, 
especially when only "slight" pain was shown at a 
relatively good level of motion.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the claim for a higher rating at any point since the award of 
service connection (the award of a temporary total rating for 
surgery from February 8, 2002, to April 1, 2002, 
notwithstanding).  

B.  TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2005).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is also unable to 
secure or follow a substantially gainful occupation as a 
result of the service-connected disability.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  Factors to be considered are the veteran's 
education and employment history, and loss of work-related 
functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 
326, 330, 332 (1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities.  Here, the record 
shows that the veteran is service connected for six 
disabilities, none of which is rated higher than 30 percent 
disabling, and therefore does not meet the minimum 
requirements for consideration under 38 C.F.R. § 4.16(a).  
See also 38 C.F.R. §§ 4.25, 4.26 (2005).  Additionally, the 
Board notes that, while the veteran testified that he has 
lost at least one job because of his disabilities, the record 
shows that he found another job, and was still employed full-
time as of his most recent correspondence in October 2005.  
As noted, if not rated as 100 percent disabled by application 
of the schedular, award of TDIU requires not only that one 
disability be rated as either 40 or 60 percent disabling, 
which requirement is not met here, but also that he be unable 
to secure or follow a substantially gainful occupation as a 
result of the service-connected disability or disabilities.  
As noted, the veteran is employed full-time, and this second 
requirement therefore is also not met.

It is the policy of the VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  This policy 
is not for application here, however, because, as discussed 
in the foregoing, it has not been shown that the veteran is 
unable to follow a substantially gainful occupation by reason 
of service-connected disabilities.  The Board notes that, 
while the August 2005 VA examiner opined that the veteran 
could not be gainfully employed for any physical employment, 
he also opined that the veteran may be able to be gainfully 
employed doing a sedentary kind of occupation if he has the 
necessary education and qualifications.  The veteran contends 
that he has sent out some 300 job applications, but this is 
not evidence that he cannot do sedentary work; it is evidence 
that he has not yet found work other than in what he is 
already employed doing.  In this regard, the Board notes that 
the veteran has reported that he has a degree from Auburn 
University.  Given that the veteran has a degree from a well-
regarded university, the Board is not persuaded that the 
veteran is not trainable or educable for other work not 
requiring physical labor.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The veteran is currently 
employed, and his current service-connected disabilities do 
not render him unemployable.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2004, and in follow-up correspondence in December 2004 and 
July 2005.  (Although the notice required by the VCAA may not 
have been provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to a higher evaluation of his service-
connected right shoulder impingement syndrome and for award 
of TDIU, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran provide any evidence or 
information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service, VA, and private medical records, and secured several 
examinations in order to ascertain the severity of his right 
shoulder disability, and to obtain a medical opinion as 
regards his employability.  VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to a higher initial evaluation for right shoulder 
impingement syndrome is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


